BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99501
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: ryan.tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                )   No. 4:19-cr-00014-RRB-SAO
                                           )
                          Plaintiff,       )   COUNTS 1-2:
                                           )   FRAUDULENT TRANSACTIONS
          vs.                              )   WITH AN ACCESS DEVICE
                                           )    Vio. of 18 U.S.C. § 1029(a)(5)
  NATASCHA SABRINA CLARK,                  )
                                           )   COUNTS 3-7:
                          Defendant.       )   BANK FRAUD
                                           )    Vio. of 18 U.S.C. § 1344(2)
                                           )
                                           )   COUNTS 8-11:
                                           )   AGGRAVATED IDENTITY THEFT
                                           )    Vio. of 18 U.S.C. § 1028A
                                           )
                                           )

                                       INDICTMENT

       The Grand Jury charges that:
                               COUNTS 1-2:
              FRAUDULENT TRANSACTIONS WITH AN ACCESS DEVICE

        1.       On or about the dates identified below, in the District of Alaska and

elsewhere, the defendant, NATASCHA SABRINA CLARK, did knowingly and with

intent to defraud, effect transactions, with one or more access devices—as defined in Title

18, United States Code, Section 1029(e)(1)—issued to another person, to receive a thing

of value during any one-year period the aggregate value of which is equal to or greater than

$1,000, to wit, the following listed transactions, said conduct affecting interstate

commerce:

 Count            Date                    Description                       Amount
                             Use of a stolen credit card belonging Evolve Skateboards:
                             to C.B. to make fraudulent purchases        $2,439.90
    1         May 25, 2017
                               of item from Evolve Skateboards,    Fred Meyer: $281.44
                                    Fred Meyer and Safeway          Safeway: $222.15
              November 29,    Use of a stolen business credit card
                                                                      61 transactions
    2        2018 to January      belonging to R.C.C. to make
                                                                    totaling $4,854.14
                7, 2019               fraudulent purchases

        All of which is in violation of Title 18, United States Code, Section 1029(a)(5),

(c)(1)(A)(ii).

                                      COUNTS 3-7:
                                      BANK FRAUD

        2.       On or about the dates identified below, in the District of Alaska and

elsewhere, the defendant, NATASCHA SABRINA CLARK, did knowingly execute and

attempt to execute a scheme and artifice to obtain any of the moneys, funds, credits, assets,

securities, and other property owned by, and under the custody and control of, a financial



                                         Page 2 of 5
institution, to wit, Alaska USA Federal Credit Union, by means of material false and

fraudulent pretenses, representations, and promises:

                                     THE SCHEME

      3.     In or around November 2018, NATASCHA SABRINA CLARK stole checks

for an Alaska USA Federal Credit Union account from the mailbox of M.P. NATASCHA

SABRINA CLARK thereafter created or obtained a counterfeit identification document

bearing M.P.’s name, address and driver’s license number, but bearing the photograph of

NATASCHA SABRINA CLARK.

      4.     Beginning in or around November 26, 2018 and continuing through

November 28, 2018, NATASCHA SABRINA CLARK executed unauthorized false and

fraudulent transactions using M.P.’s stolen checks at numerous businesses, and presented

the counterfeit identification document bearing M.P.’s name, address and driver’s license

number, but bearing the photograph of NATASCHA SABRINA CLARK, to make the

transactions appear to be executed by M.P., when in truth and fact they were executed by

NATASCHA SABRINA CLARK for her personal benefit.

                             PURPOSE OF THE SCHEME

      5.     NATASCHA SABRINA CLARK executed the unauthorized transactions to

obtain funds from Victim Businesses to which she was not entitled in order to obtain items

for NATASCHA SABRINA CLARK’s personal benefit.

                                MANNER AND MEANS

      6.     Using material false and fraudulent representations, on or about the dates set

forth below, in the District of Alaska and elsewhere, NATASCHA SABRINA CLARK

                                       Page 3 of 5
knowingly executed, or attempted to execute, the above-described scheme to obtain money

and property under the custody and control of Alaska USA Federal Credit Union by

causing the transfer of funds from an Alaska USA Federal Credit Union account to

numerous businesses for NATASCHA SABRINA CLARK’s personal benefit with each

transfer constituting a separate and distinct count as identified below:

 Count          Date                      Description                       Detail
                             Use of stolen check belonging to M.P.
            November 26,
   3                          ending in 4903 to make fraudulent             $75.27
               2018
                                   purchases at Fred Meyer
                             Use of stolen check belonging to M.P.
            November 27,
   4                          ending in 4915 to make fraudulent            $212.74
               2018
                                   purchases at Fred Meyer
                             Use of stolen check belonging to M.P.
            November 27,
   5                          ending in 4905 to make fraudulent            $350.84
               2018
                                 purchases at Barnes & Noble
                             Use of stolen check belonging to M.P.
            November 28,
   6                          ending in 4908 to make fraudulent            $206.44
               2018
                                    purchases at Ulta Salon
                             Use of stolen check belonging to M.P.
            November 28,
   7                          ending in 4909 to make fraudulent            $145.50
               2018
                                    purchases at Ulta Salon

       All of which is in violation of Title 18, United States Code, Section 1344(2).

                                 COUNTS 8-11:
                           AGGRAVATED IDENTITY THEFT

       7.     On or about the dates identified below, in the District of Alaska, the

defendant, NATASCHA SABRINA CLARK, during and in relation to the commission of

a felony enumerated in Title 18, United States Code, Section 1028A, to wit:




                                         Page 4 of 5
    Counts                            Enumerated Felony Offense
                 Fraudulent Transactions with an Access Device on May 25, 2017 and
                  November 29, 2018 to January 7, 2019, within the Jurisdiction of the
      8-9
                   United States, in violation of 18 U.S.C. § 1029(a)(5), as alleged in
                                                Counts 1-2
                   Bank Fraud on November 28, 2018, within the Jurisdiction of the
    10-11        United States, in violation of 18 U.S.C. § 1344(2), as alleged in Counts
                                                    6-7

did knowingly possess and use, without lawful authority, a means of identification of

another actual person, knowing that the means of identification belonged to another actual

person.

      All of which is in violation of Title 18, United States Code, Section 1028A.

      A TRUE BILL.



                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Ryan D. Tansey
RYAN D. TANSEY
Assistant U.S. Attorney
United States of America


s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America



DATE: August 21, 2019



                                       Page 5 of 5
